El Juez Peesidente Señor
del Toro, emitió la opinión del tribunal.
Francisco Cervony G-ely, un abogado qne ejerce su pro-fesión en Humacao, P. B., demandó a Celestino Sierra en reclamación de seiscientos dólares. El demandado excep-cionó la demanda y la excepción fué declarada sin lugar concediéndosele diez días para contestar. No lo hizo y su rebeldía fué anotada, dictándose sentencia en contra suya por la suma de trescientos dólares. Conviene hacer constar que el caso fué llamado para la vista previa su inclusión en el Calendario y que la sentencia fué dictada habiendo la parte demandante presentado prueba.
No csonforme con la sentencia el demandado apeló para ante esta Corte Suprema señalando en su alegato un solo error, así:
“La Corte de Distrito de Iíumacao erró al dictar sentencia en *299rebeldía, ya que ni el Secretario de dicha corte tenía jurisdicción para anotar la expresada rebeldía, ni el tribunal a quo para pro-nunciar su sentencia.”
Invoca; el apelante el artículo 142 a del Código de En-juiciamiento Civil, tal como quedó modificado por ley de 11 de marzo de 19.15 y sostiene quo el record demuestra el no cumplimiento por el secretario del precepto de ley invo-cado.
La ley dice:
“Art. 142a. — En todo caso en que se declare con o sin lugar una moción para eliminar o una excepción previa para cualquier alega-ción y no se anunciare la decisión en presencia de las partes o de sus abogados, será el deber del secretario de la corte enviar por co-rreo un aviso por escrito a la parte perjudicada o a su abogado, dentro de cinco días contados desde la fecha de dicha decisión, noti-ficándole ésta, y la copia de dicho aviso se unirá a los autos del caso y el tiempo dentro del cual debe enmendar o contestar, si para ello se concediere permiso, se empezará a contar desde la fecha en que se una a los autos el antedicho aviso.”
Y lo que consta en la transcripción de los autos certifi-cada por el mismo secretario, es lo que sigue:
“DISTRITO JuDICIAIj DE HUMACAO, P. R.
EN la Corte de Distrito.
“Francisco Cervoni Gely, vs. Celestino Sierra. Civil No. 89-36.
Cobro de Honorarios.
RESOLUCIÓN.
“Considerada la excepción previa de que la demanda no aduce hechos suficientes para determinar una causa de acción, se declara sin lugar y se concede al demandado el término de diez días para contestar.
“Humacao, P. R., julio 19 de 1923.
“(Fdo.) Pablo Berga,
“Juez del Distrito.
“Copias de la anterior resolución remitidas a F. Cervoni Gely y *300Arturo Aponte, Humacao, P. R., abogados de las partes, boy 19 de julio de 1923.
“A. Ramírez, Jr.,
“Sec. Corte Distrito.
“Por: (Fdo.) Luis A. Cuevas,
“See. Auxiliar.
“Radicado julio 19, 1923.
“A. Ramírez, Jr.,
“Seo. Corte Distrito.
“Por: (Fdo.) Luis A. Cuevas,
“See. Auxiliar.”
¿Cumplió el secretario coa el deber que la ley le impone? En su alegato la parte apelante sólo transcribe la constancia del secretario y sostiene que dicho funcionario jamás agregó a los autos el aviso.
La ley no fija una fórmula especial para el aviso. Puede consistir en un documento redactado por el secretario trans-cribiendo la resolución o sentencia, o dando simplemente aviso de su existencia. Puede limitarse al envío de una co-.pia de la resolución o sentencia que se notifica.
■ Si la constancia del secretario se examina en relación con la resolución que la precede y con la nota de radicación que la sigue, puede concluirse que se adoptó aquí la última fórmula y que sustaneialmente aparece de los autos que la ley fué cumplida.
Bajo esas circunstancias y teniendo en cuenta que la misma parte apelante en su alegato se refiere al hecho de haber solicitado la apertura de la rebeldía sin éxito lo que implica una consideración de los hechos por parte de la corte sentenciadora, no creemos que proceda la revocación de la sentencia recurrida.
Se confirma la sentencia apelada.